Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/507,016 has a total 20 claims pending in the application; there are 2 independent claims and 18 dependent claims all of which are ready for examination by the Examiner.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 discloses “TF-IDF” Applicant required to spell out “TF-IDF”.  Appropriate correction is required.

Allowable Subject Matter
Claims 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al (U.S. Pub No. 2012/0150874 A1), and in view of Hunt et al (U.S. Pub No. 2011/0320396 A1).

As per claim 1, Sweeney discloses an information processing apparatus comprising: 
a reception unit that receives an input of a query (par [0027] receiving a user query); 
an obtaining unit that obtains a node corresponding to each word combination of the query for each word combination of the query from data representing a first node representing a single concept, a second node representing a compound concept, and a relationship between concepts (Par [0027-0028, 0030] first search and second search and relationship of the first and second search results)); and 
a specifying unit that specifies a content corresponding to the node obtained by the obtaining unit (Par [0050] content associated with search result).  
Sweeney does not explicitly discloses a generation unit that generates a word combination from a plurality of words included in the query.
However, Hunt discloses a generation unit that generates a word combination from a plurality of words included in the query (par [0052]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hunt into the teachings of Sweeney in order to measure of relevance among generation (Par [0036]).     

Sweeney does not explicitly discloses a case where the word combination of the query is a specific word combination.
However, Hunt discloses a case where the word combination of the query is a specific word combination (par [0052]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hunt into the teachings of Sweeney in order to measure of relevance among generation (Par [0036]).     
Sweeney does not explicitly disclose where words in the word combination of the query.
However, Hunt discloses where words in the word combination of the query (Par [0052]). 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hunt into the teachings of Sweeney in order to measure of relevance among generation (Par [0036]).     As per claim 8, Sweeney discloses the information processing apparatus according to claim 1, further comprising: 
a search unit that searches for a path including nodes related to each other from a plurality of nodes corresponding to the content specified by the specifying unit (par [0016, 0025] searching concept and edge); and 
a derivation unit that derives a score using at least one of the number of hops represented as the number of nodes included between a node representing a concept included in the query and the content, an importance of a concept in the content, or a type of relationship between concepts for at least one path of the content searched by the search unit (Par [0061, 0073]). As per claim 9. The information processing apparatus according to claim 2, further comprising: a search 
a derivation unit that derives a score using at least one of the number of hops represented as the number of nodes included between a node representing a concept included in the query and the content, an importance of a concept in the content, or a type of relationship between concepts for at least one path of the content searched by the search unit (Par [0061, 0073]). As per claim 10, Sweeney discloses the information processing apparatus according to claim 3, further comprising: a search unit that searches for a path including nodes related to each other from a plurality of nodes corresponding to the content specified by the specifying unit; and a derivation unit that derives a score using at least one of the number of hops represented as the number of nodes included between a node representing a concept included in the query and the content, an importance of a concept in the content, or a type of relationship between concepts for at least one path of the content searched by the search unit (Par [0016, 0025, 0061, 0073]). As per claim 11, Sweeney discloses the information processing apparatus according to claim 4, further comprising: a search unit that searches for a path including nodes related to each other from a plurality of nodes corresponding to the content specified by the specifying unit; and a derivation unit that derives a score using at least one of the number of hops represented as the number of nodes included between a node representing a concept included in the query and the content, an importance of a concept in the content, or a type of relationship between concepts for at least one path of the content searched by the search unit (Par [0016, 0025, 0061, 0073, 0137, 0140]). As per claim 12, Sweeney discloses the information processing apparatus according to claim 5, further .



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al, and Hunt et al, and further in view of Wadley et al (U.S. Pub No. 2017/0345074 A1).

As per claim 14, Sweeney and Hunt do not explicitly disclose the information processing apparatus according to claim 8, wherein the importance of the concept is calculated using a TF-IDF method.
However, Wadley discloses wherein the importance of the concept is calculated using a TF-IDF method (par [0038]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wadley into the teachings of Sweeney as modified by Hunt in order to provide search result based on contextual data (Par [0002]).     


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 7, 2021
/THU N NGUYEN/Examiner, Art Unit 2154